ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the amendment filed 06/30/2022 the following occurred: Claims 1-14 and 16-21 were amended; and Claim 24 was added as new. Claims 1-24 are presented for consideration.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Paul Baszner (68,634) on 08/29/2022.
Please amend the claims as follows:

1. 	(Currently Amended) A computer-implemented method for evaluating dose events of at least one medical imaging exam, comprising:
determining whether a body region counter value is 1 or larger than 1, the body region counter value indicating a number of body regions;
first associating all dose events of at least one list of dose events with a first standardized body region based protocol identifier among a set of standardized body region based protocol identifiers in response to determining the body region counter value is 1, the at least one list of dose events including the dose events of the at least one medical imaging exam;
second associating each respective dose event of the at least one list of dose events with a corresponding second standardized body region based protocol identifier among the set of standardized body region based protocol identifiers in response to determining the body region counter value is larger than 1, the dose events among the at least one list of dose events being associated with a number of different second standardized body region based protocol identifiers among the set of standardized body region based protocol identifiers equal to the body region counter value;
determining whether a combination of a planned radiation intensity and a total dose value for a first body region exceed a reference value, the first body region corresponding to the first standardized body region based protocol identifier or one of the second standardized body region based protocol identifiers, and the total dose value being based on an accumulation of dose values corresponding to dose events among the at least one list of dose events associated with the first body region; and
automatically controlling a first medical imaging device to lower the planned radiation intensity for the first body region in response to determining the combination of the planned radiation intensity and the total dose value for the first body region exceed the reference value.

6. 	(Currently Amended) The method of claim 5, wherein a first criterion of the at least one criterion is both whether the respective dose event is a topogram and whether another dose event among the at least one list of dose events is not a topogram, the other dose event being directly previous to the respective dose event with respect to the sequentially determining.

11. 	(Currently Amended) The method of claim 10, wherein the checking includes comparing between the at least two of the plurality of lists at least one of:
	a modality used to perform dose events;
	a manufacturer of a second medical imaging device used to perform dose events;
	a medical imaging device ID;
	a patient ID of a patient;
	a study date;
	a medical imaging device type;
	a tenant ID of a tenant;
	a total dose value; or 
a total scan duration.

12. 	(Currently Amended) A system for evaluating dose events of at least one medical imaging exam, comprising:
at least one processor configured to
determine whether a body region counter value is 1 or larger than 1, the body region counter value indicating a number of body regions,
first associate all dose events of at least one list of dose events, with a first standardized body region based protocol identifier among a set of standardized body region based protocol identifiers in response to determining the body region counter value is 1, the at least one list of dose events including the dose events of the at least one medical imaging exam,
second associate each respective dose event of the at least one list of dose events with a corresponding second standardized body region based protocol identifier among the set of standardized body region based protocol identifiers in response to determining the body region counter value is larger than 1, the dose events among the at least one list of dose events being associated with a number of different second standardized body region based protocol identifiers among the set of standardized body region based protocol identifiers equal to the body region counter value,
determine whether a combination of a planned radiation intensity and a total dose value for a first body region exceed a reference value, the first body region corresponding to the first standardized body region based protocol identifier or one of the second standardized body region based protocol identifiers, and the total dose value being based on an accumulation of dose values corresponding to dose events among the at least one list of dose events associated with the first body region, and
automatically controlling a first medical imaging device to lower the planned radiation intensity for the first body region in response to determining the combination of the planned radiation intensity and the total dose value for the first body region exceed the reference value.

14. 	(Currently Amended) The system of claim 13, wherein the at least one processor is configured to check whether the at least two of the plurality of lists of dose events received relate to the same real-world medical imaging exam including comparing between the at least two of the plurality of lists at least one of:
	a modality used to perform dose events;
	a manufacturer of a second medical imaging device used to perform dose events; 
	a medical imaging device ID;
	a patient ID of a patient;
	a study date;
	a medical imaging device type;
	a tenant ID of a tenant;
	a total dose value; or 
a total scan duration.

24.	(Canceled)

Examiner’s Statement of Reasons for Allowance
Claims 1-23 are allowed. The following is an Examiner’s statement of reasons for allowance:
The closest prior art of record - notably U.S. Application Publication 2017/0124290 to Hegde - does not teach the invention in the particular combination claimed in the independent claims, including as amended above; therefore, the closest prior art of record does not anticipate or otherwise render the claimed invention obvious. Dependent claims are hereby indicated as being allowed for at least the same rational as applied to the independent claims above, and incorporated herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form and include:
U.S. Patent Application Publication 2015/0100290 to Falt (see para 38, 42, and 165); and 
U.S. Patent 10,289,953 to Lee (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606.  The examiner can normally be reached on Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT A SOREY/Primary Examiner, Art Unit 3626